A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/22 has been entered.

Claims 5 to 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Average molecular weight differs based on the manner in which it is determined.  For instance, weight average (Mw) and number average (Mn) molecular weights differ significantly for most polymers.  As such claiming an average molecular weight without indicating the manner in which it is determined renders these claims indefinite.  The Examiner apologizes for not making this rejection sooner.  
	While not indefinite per se, it appears that the newly added language “the polyorganosiloxane-containing-rubber… having an average molecular weight of 300 or more” is repetitive and reflects the same subject matter as the claim language “the dimethylsiloxane comprising at least one of hexamethylcyclotrisiloxane… of 300 or more”.  The Examiner suggests that applicants review the claim language to ensure clear and concise language.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 to 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wakita et al., US 2015/0267048 in view of Takamido et al. 2015/0065651.
	Wakita et al. teach a polyorganosiloxane containing graft copolymer (G2) that is obtained by grafting vinyl monomers on a polyorganosiloxane rubber.  See for instance paragraphs 49 and 50.  The polyorganosiloxane is prepared by polymerizing a cyclic siloxane such as hexamethylcyclotrisiloxane (paragraph 93) and a siloxane based graft linking agent, preferably having a vinyl group (paragraph 96)1. The sulfur content is from 0 to 200 ppm (paragraph 50).  This overlaps with the claimed range of 110 or less to such a significant degree that one having ordinary skill in the art would have found such a content in the claimed range obvious.  For instance Wakita et al. specifically teach an amount of 0 sulfur which is within the claimed range.  This differs from that claimed in that it does not specifically teach a phosphorus content.
	Note that the graft copolymer in Wakita et al. is used as an impact modifier in polycarbonate resins (paragraphs 1, 2).
	Takamido et al. teach a rubber graft copolymer that can be a polysiloxane rubber graft copolymer.  See for instance paragraph 57, which specifically makes reference to a silicone core.  This is used as an impact modifier in polycarbonate resins.  See paragraph 54.  As can be seen from paragraph 98 the graft copolymer has a preferred phosphorus content of between 50 ppm and 1000 ppm, which completely embraces the claimed range. Such a content improves the heat stability, the wet heat aging resistance and the color tone.  
	Thus one having ordinary skill in the art would have been motivated by the teach-ings in Takamido et al. to include phosphorus in an amount of between 50 to 1000 in the graft copolymer of Wakita et al. in an effort to obtain the known properties and bene-fits thereof.  
	For the newly added requirement that the polyorganosiloxane component be derived from hexamethylcyclotrisiloxane or dihydroxy- terminated polydimethylsiloxane having an average molecular weight of 300 or more, note that Wakita et al., the primary reference which teaches the formation of the polysiloxane core, prepares the siloxane core from cyclic organosiloxanes such as hexamethylcyclotrisiloxane (paragraph 93) such that this limitation is met.  On the other hand, this is a product by process limitation that does not appear to lend any patentable distinction to the claimed polyorganosilox-ane component as various cyclic siloxanes, as well as linear siloxanes (or chain siloxanes as referred to by Wakita et al. in paragraph 93), can be polymerized to form a comparable and patentably indistinct polysiloxane.
	For the newly added requirement that the siloxane be reacted using an emulsifier including a phosphorus element, Takamido et al., the secondary reference, teaches the phosphorus can be included into the graft copolymer therein by means of an polymeri-zation emulsifier in the core forming step.  Furthermore Wakita et al. teach that the cyclo siloxane can be polymerized in the presence of an emulsifier (paragraph 108).  As such one having ordinary skill in the art would have been motivated to include the desired phosphorus content into the graft copolymer of Wakita et al. by using a phosphorus emulsifier, such as taught by Takamido et al., as the emulsifier found in paragraph 108.  In this manner this limitation too is rendered obvious.  
	In view of the above, each of the limitations of claim 5 are rendered obvious.
	For claims 6, 9 and 19 please note that such amounts are within the range of Wakita et al. such that the skilled artisan would have found amounts within this range obvious.  Note for instance that Wakita et al. make specific reference to copolymers in which there is no sulfur (paragraph 254), meeting the amount of 0 in the range of “up to”.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). 
	For claim 8 note that this range is completely embraced by the teachings of Takamido et al. such that one having ordinary skill in the art would have found an amount within this range obvious. Note for instance that Takamido et al. make specific reference to amounts such as 30 and 50 ppm of phosphorus, within this claimed range.  See paragraph 98.
	For claim 7 see paragraph 184 of Wakita et al. which teaches a siloxane range of from 60 to 97 wt%.  This overlaps with the claimed range such that one having ordinary skill in the art would have found such a range obvious.  
	For claim 10 see paragraph 203 of Wakita et al. which teaches that an emulsifier can be added only if needed such that this suggests a composition no emulsifier is present.  Furthermore note that nonionic emulsifiers are disclosed (paragraph 203, 115) and these do not contain sulfur.  As such if an emulsifier is used, one would have motivated to select ones that do not contain sulfur.

Applicants’ remarks have been considered but are not deemed persuasive of unobviousness.  Applicants argue that the newly added language is not found in Wakita and Takamido but, as noted supra, the language is found in these references such that the totality of the claimed limitations are rendered obvious by these references in combination.
	Applicants state that the specific combination of an emulsifier and dimethylsilox-ane is required to obtain the claimed polyorganosiloxane containing rubber grafted poly-mer.  They refer to Paragraphs 89 and 90 and state that polymerization does not occur when D4 is used as the dimethylsiloxane with a phosphoric acid based emulsifier.  This is not persuasive.  
	First note that the examples in which D3 is polymerized are in no way commen-surate with the scope of the claims.  This single example using D4 is not sufficient to establish any criticality in the reaction components for the claimed polymer. 
	Second, note that paragraphs 12 to 14 of the specification specifically state that D4 can be used to make the polyorganosiloxane used in the claimed polymer.  From this, again, one cannot make the bold assumption that D4 is inoperable as argued.
	Beyond these points, the Examiner notes that the reactant in paragraph 89 is hexamethylcyclotetrasiloxane which is not the same as D4 such that clarification should be made as to what this reactant actually is.  
	As such this single example using D4 is not sufficient to establish the criticality in selecting D3 as a reactant in combination with a phosphorus emulsifier in the breadth of the claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
8/16/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
	

	



    
        
            
        
            
        
            
        
            
    

    
        1 While technically these are silanes rather than siloxanes the Examiner notes that applicants use the same term siloxane in the same manner.  See paragraphs 16 and 17 of the specification.